department of the treasury internal_revenue_service commerce street dallas tx date date taxpayer_identification_number person to contact employee identification_number contact numbers telephone fax tax_exempt_and_government_entities_division release number release date legene org - organization name xx - date address - address org address certified mail - return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code code our favorable determination_letter to you dated december 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s as a result of our examination of your activities and financial records for the year ending december 20xx we found that your organization has been inactive during 20xx and for several prior years we found you conducted no operations or financial activities as such you fail to meet the operational requirements for continued exemption under c we hereby revoke your organization’s exemption from federal_income_tax under sec_501 of the internal_revenue_code effective january 20xx contributions to your organization are no longer deductible under sec_170 you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax years ending after december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia must be filed befoie the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this final_determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosures publication vaytrt ratio internal_revenue_service date date org address department of the treasury te_ge - eo examinations commerce street ms4900-dal dallas tx taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code letter rev catalog number 34809f you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination form_6018 letter rev catalog number 34809f ‘ form 886-a rev date schedule number or exhibit explanation of items name of taxpayer tax identification_number year period ended december 20xx org ein __ legend org - organization name state secretary president - president co-1 co-2 co-3 - ein ein date - xx program program state -- vice president - vice president secretary -- 15t g companies issue s whether org qualifies for exemption under sec_501 of the internal_revenue_code facts when the organization applied for c status it was formed for the purpose of providing a community based day care center and the program was created to help seniors handicap and low-income families perform work related to energy conservation in their homes the organization received the advance_ruling letter dated december 20xx stating that the service has determined the organization co-1 now known as org as exempt from federal_income_tax under sec_501 of the internal_revenue_code and is further classified as a public charity under sec_509 because the organization failed to respond to and or submit form_8734 support schedule for the advance_ruling period the service classified the organization as a private non-operating foundation with a form_990-pf filing requirement the organization org has filed forms 990-ez for 20xx and 20xx with all zeroes and has filed form y90-n for 20xx no return has been filed for 20xx org filed their forms 990-ez indicating the organization is a public charity under internal_revenue_code sec_509 and sec_170 but completed the schedule a with all zeroes on august 20xx the internal revenue_agent sent letter and an information_document_request idr requesting a copy of the organization’s original tax exemption ruling letter and any subsequent correspondence received from the internal_revenue_service relating to their filing_requirements on september 20xx president president responded to the idr but failed to submit a copy of their original tax exemption ruling letter or any subsequent correspondence from the irs the agent contacted president on september 20xx to request a copy of the organization’s final_determination letter president stated he had a copy of the letter but must have forgotten to include it and had recently moved but would send a copy once he located it the agent allowed the taxpayer ten business days to provide a copy of the letter on october 20xx there was no response from the taxpayer on october 20xx after several unsuccessful attempts were made to contact president the agent sent out a letter with a second idr requesting a copy of the organization's final_determination letter and or completion of form_8734 support schedule for advance_ruling period and form_990 schedule a public charity status and public support with response due on november 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanation of items name of taxpayer org tax identification_number year period ended december 20xx ein on november 20xx there was no response from the taxpayer regarding the second idr issued the agent attempted to contact the taxpayer but only reached the organization’s voice mail on november 20xx secretary secretary left the agent a voice mail message after office hours and on november 20xx secretary called back during regular office hours secretary requested additional time to discuss the issues with his partner and how they want to proceed on december 20xx the agent contacted secretary again regarding the status of the second idr and or what the organization had decided to do regarding the private_foundation_status versus the public charity status according to secretary the organization is now a drug and alcohol program that has partnered with co-2 a 501_c_3_organization secretary indicated org co-2 are one and the same and all finances are run through co-2 for both organizations there is no public funding grants received for org the clients are on welfare and are paying their own rent secretary further indicated the support for org comes from the clients volunteers of org secretary also indicated that these volunteers work on projects for co-3 the volunteers are paid a stipend and the profits go towards the expenses of org co-3 is an organization considered to be a non-profit organization per the state of state but has failed to establish at the federal level secretary also stated there are no books_and_records kept for the organizations org and co-3 if the construction company co-3 makes a profit the profit goes to pay the expenses of org secretary indicated he would contact his attorney and have the attorney complete the forms and schedule a on february 20xx the agent contacted secretary to setup a conference call for march 20xx with group manager group manager and the agent the agent had received no response from the organization since december 20xx the agent attempted to reach secretary prior to the conference call to confirm he would be available but only reached his voice mail the agent left a voice mail the agent made a second attempt to reach secretary but was advised by person answering telephone that he was not available and did not know when secretary could be expected the agent made a third attempt to contact secretary at the time of the scheduled conference but only reached voice mail on april 20xx the agent sent out certified letters to the home addresses of the 20xx president president vice-president vice president and secretary secretary letters sent to president and secretary were unclaimed and returned to sender on 20xx and 20xx respectively return receipt card was received and signed by vice president no date of signature was indicated on may 20xx the agent resent the letters via ups next day air with a response date of xx secretary called on may 20xx and stated that he did not understand how to respond since the organization has not had any activities revenue to this point but was now working with a youth coalition and wanted to keep their exempt status the agent advised form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanation of items tax identification_number year period ended ein december 20xx form 886-a rev date name of taxpayer org secretary that because the organization does not have any revenue for their exempt_activities the organization is not operating as an exempt_organization and the service is considering revocation secretary stated he would be taking the letter and idr to the corporate attorney and to the board_of directors for their decision on whether to dissolve or not on may 20xx the agent contacted secretary and advised that since the organization has no activities the service may need to revoke unless they start cooperating secretary advised that he was washing his hands of it meaning the organization and to proceed however the agent was being advised regarding revocation secretary requested the service send his organization a letter with our decision law internal_revenue_code irc sec_501 are corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 of the federal tax regulations states that internal revenue sec_501 requires an organization to be both organized and operated exclusively for one or more internal_revenue_code sec_501 purposes if the organization fails either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the federal tax regulations states the organizational_test concerns the organization’s articles of organization or comparable governing document the operational_test concerns the organization’s activities a deficiency in an organization's governing document cannot be cured by the organizations actual operations likewise an organizatior whose activities are not within the statute will not qualify for exemption by virtue of a well-written charter sec_1_501_c_3_-1 of the federal tax regulations states that an organization is not organized exclusively for one or more purposes unless its assets are dedicated to an exempt_purpose s an organization’s assets will be considered dedicated to an exempt_purpose if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes form 886-a department of the treasury-internal revenue service catalog number 20810w _publish no irs gov page form 886-a rev date name of taxpayer org schedule number or exhibit explanation of items tax identification_number year period ended ein december 20xx sec_1_501_c_3_-1 of the federal tax regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in internal_revenue_code sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_organization sec_1_501_c_3_-1 of the federal tax regulations provides in part that an organization must be engaged in public activities to satisfy the operational_test the organization’s resources must be devoted to purposes that qualify as exclusively charitable within the meaning of internal_revenue_code sec_501 and the applicable regulations sec_1_6001-1 in conjunction with sec_1_6001-1 of the federal tax regulations provides that every organization exempt from tax under internal_revenue_code sec_509 and subject_to the tax imposed by internal_revenue_code sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep books_and_records as are required to substantiate the information required by internal_revenue_code sec_6033 sec_1_6001-1 of the federal tax regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 of the federal tax regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and internal_revenue_code sec_6033 revrul_59_95 1959_1_cb_627 concerns an organization held exempt from federal_income_tax was requested to produce a financial statement as of the end of the year and a statement of its operations during such year however its records were so incomplete that the organization was unable to furnish such statements internal_revenue_code sec_6033 provides that every organization except as provided therein exempt from taxation under sec_501 of the code shall file an annual return stating specifically the items of gross_income receipts and disbursements and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary_of_the_treasury or_his_delegate may from time to time prescribe held failure or inability to file the required information_return or otherwise comply with the provision of sec_6033 of the code and the regulations form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service p form 886-a rev date schedule number or exhibit explanation of items name of taxpayer org tax identification_number year period ended december 20xx ein which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for continuation of an exempt status governments position generally organizations exempt under internal_revenue_code sec_501 engage in activities that directly further the charitable or other purposes mentioned in that subparagraph these activities must be identifiable evident and justifiable on their information_return eg form_990 to satisfy the operational_test in addition to these activities being identifiable they must be supported with administrative and accounting_records their revenue and expenses measure public activities for an organization under internal_revenue_code sec_501 in accordance with the above cited revenue_ruling provisions of the internal_revenue_code and treasury regulations under sec_501 sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax as reflected in the conversations filed returns and returns not filed org has not and is not conducting the activities for which it was organized the result of this is the organization’s failure to pass the operational_test therefore org does not meet the requirements of internal_revenue_code sec_501 organizations position on may 20xx secretary secretary of the organization advised that he was washing his hands of it and recommended the government to proceed to however it is being advised secretary requested that the internal_revenue_service send his organization a letter with its decision conclusion the organization org has not provided any information on its activities to show that they are performing exempt_activities it is the internal revenue service’s position that the organization failed to meet the requirements under internal_revenue_code and sec_501 sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under internal_revenue_code section form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit ’ form 886-a rev date name of taxpayer org tax identification_number year period ended explanation of items ein december 20xx c accordingly the organization’s exempt status is revoked effective january 20xx form_1120 returns should be filed for the tax periods ending after december 20xx department of the treasury-internal revenue service page6 _ publish no irs gov catalog number 20810w form 886-a
